Citation Nr: 0521180	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits from 100 percent to the 10 percent rate, from April 
18, 1999, due to incarceration, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from October 1965 to 
November 1967.  

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a October 2002 determination in which 
the RO reduced the veteran's disability compensation rate 
from 100 percent to 10 percent, effective April 18, 1999, due 
to incarceration for conviction of a felony.  The veteran 
filed a notice of disagreement (NOD) in January 2003, and the 
RO issued a statement of the case (SOC) in May 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2003.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that the 
claims file includes a February 2004 statement from the 
veteran requesting waiver of an overpayment in compensation 
benefits that was incurred as a result of his incarceration.  
As the question of waiver of an overpayment has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.  


REMAND

Considering the legal authority governing the reduction of 
compensation benefits due to incarceration and the 
appellant's contentions, the Board finds that that additional 
RO action on the claim on appeal is warranted.  

A person who is entitled to compensation who is incarcerated 
in a State penal institution for a period in excess of sixty 
days for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.  See 38 U.S.C.A. 
§ 5313 (2002); 38 C.F.R. § 3.665 (2004).  

Pertinent to the above authority, in a recent precedent 
opinion, VA's General Counsel held that, for purposes of 
38 U.S.C.A. § 5313(a) and 38 U.S.C.A. § 1505(a), when a 
veteran is incarcerated for conviction for a felony, or, for 
purposes of section 1505(a), a misdemeanor, the sixty-first 
day of incarceration cannot occur until sixty-one days after 
guilt is pronounced by a judge or jury and the veteran is 
incarcerated in a penal institution because of the 
determination of guilt, notwithstanding that the veteran may 
have been given credit for time served prior to those events.  
See VAOPGCPREC 3- 2005 (Feb. 23, 2005).  

In an August 2002 letter to the veteran proposing the 
reduction in compensation from 100 percent to 10 percent, the 
RO noted that it had received information from the Bureau of 
Prisons, which showed that the veteran was incarcerated on 
February 17, 1999, after conviction of a felony.  As noted 
above, in an October 2002 determination, the RO reduced the 
veteran's disability compensation rate from 100 percent to 10 
percent, effective April 18, 1999 (61 days from the February 
17, 1999, date of incarceration).  The Board notes that the 
RO's finding that the veteran was incarcerated "after 
conviction of a felony" appears to be based on a document 
labeled "VA and Social Security Administration [SSA] 
Prisoner Computer Match," (Prisoner Computer Match) which 
reflects the veteran's date of "confinement" or 
incarceration as beginning on February 17, 1999.  Neither 
that document, nor any other evidence currently of record, 
provides any information as to the date of the veteran's 
felony conviction.  

In his June 2003 VA Form 9, the veteran reported that while 
he had been first incarcerated on February 17, 1999, as noted 
in the Prisoner Computer Match, he had been so without bond, 
and had not actually been tried and convicted of a felony 
until July 31, 2000.  The veteran argued that the reduction 
in his disability compensation payments should have begun 61 
days from July 31, 2000, and not February 17, 1999.  

Thus, in this case, the appellant is not only challenging the 
propriety of the reduction, but the RO's interpretation of 
the governing legal authority in assigning the effective date 
of the reduction.  The RO has not addressed the latter 
consideration, which the Board finds is inherent in claim on 
appeal (as characterized on the title page).  Since this 
matter was initially raised before the RO, the Board finds 
that, to avoid any prejudice to the veteran, RO adjudication 
of this matter, in the first instance, is appropriate.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Prior 
to readjudicating the claim on appeal, the RO should 
accomplish any necessary development pertinent to such 
adjudication, to include, but not limited to, appropriate 
action to verify the actual date of the veteran's felony 
conviction.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  After accomplishing any necessary 
development, to include verification of 
the actual date of the veteran's felony 
conviction,, the RO should adjudicate the 
matter of whether reduction of the 
veteran's disability compensation 
benefits from 100 percent to the 10 
percent rate, from April 18, 1999, due to 
incarceration, was proper, in light of 
all pertinent evidence and legal 
authority (to include VAOPGCPREC 3-2005 
(Feb. 23, 2005)).  The RO's adjudication 
of the claim should include specific 
consideration of the effective date 
assigned for the reduction, in light of 
veteran's contention that the date of his 
actual felony conviction was July 31, 
2000.  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



